DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof could be found which disclose, or suggest: a method of treating the spine comprising acquiring a first set of data points representative of a three dimensional position of the screw shaft relative to the vertebra; manipulating the patient anatomy, and acquiring a second set of data points representative to a three dimensional position of the screw shaft relative to the vertebra subsequent to manipulating the patient anatomy, and as per claim 1, aligning an implant receiver with the screw shaft according to the second set of data points; and as per claim 19, aligning an implant receiver with the bone screw shaft according to the second set of data points; and as per claim 20, aligning an implant receiver with the bone screw shaft according to the second set of data points. 

Bush, JR. et al. (U.S. Pub. No. 2019/0269469 A1) discloses a tool assembly and method for manipulating tissue and performing a surgical procedure, wherein the pose of the vertebra is updated based on the sensed position of the markers to compensate for movement of the vertebrae during discectomy and intervertebral cage placement; 

Kang et al. (U.S. Pub. No. 2019/0090966 A1) discloses a robotic spine surgery system and method to implant a screw on a desired trajectory; however fails to explicitly disclose regarding claims 1, 19, and 20, aligning an implant receiver with the bone screw shaft according to a second set of data points representing the position of the screw shaft relative to the vertebra. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             
	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773